We see no ground to interfere with the surrogate’s judgment not to remove the administrator for the harmless error in stating to the administration clerk that he was the only one interested in his mother’s estate. The surrogate’s ruling to reserve his conclusion as to the effect of the draft on the savings bank until the accounting was within his discretion and does not call for review here. The decree of the Surrogate’s Court of Kings county is, therefore, affirmed, with costs of the appeal to the respondent payable out of the estate. Blaekmar, P. J., Mills, Putnam, Kelly and Manning, JJ., concur.